*667Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Suffolk County (Hudson, J.), imposed October 19, 2011, on the ground that the sentence was excessive.
Ordered that the sentence is affirmed.
“[B]efore a waiver of the right to appeal may be enforced, the record must be examined to ensure that the waiver was voluntary, knowing and intelligent” (People v Callahan, 80 NY2d 273, 283 [1992]). The defendant voluntarily, knowingly, and intelligently waived his right to appeal when he pleaded guilty, as he signed a written waiver of that right and orally acknowledged to the court that he understood the written waiver.
Furthermore, there is no ambiguity on the record to suggest that the waiver was ineffective. Therefore, because the defendant’s valid waiver of his right to appeal encompasses the waiver of the right to invoke the Appellate Division’s interest of justice jurisdiction to modify sentences, review of the defendant’s contention that the sentence imposed was excessive is precluded (see People v Lopez, 6 NY3d 248, 255 [2006]). Eng, P.J., Skelos, Roman and Cohen, JJ., concur.